DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.


Response to Amendment
4.	In the amendment filed on 9/28/2021, claims 1, 5, 18, and 19 have been amended. The currently pending claims considered below are Claims 1-19.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2018/0217910 A1) in view of Strauss et al. (US Publication 2017/0277709 A1) and further in view of Joshi et al. (US Publication 2020/0192899 A1)
	As per claim 1, Yang teaches A computer-implemented method for managing database transaction log files for recording database transactions comprising one or more operations on data stored in a database, the operations comprising reading or writing data to the database, the method comprising: (see Abstract)
allocating a first portion of storage for storing database transaction log files; (paragraphs 0016, 0018, 0030, dynamically allocating memory space for log data)

monitoring the first portion of storage while the set of database transaction log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage) 
and allocating a second portion of storage for the set of database transaction log files. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored and new log files with allocated memory are created)
Yang does not explicitly indicate in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocating a second portion of storage for the set of database transaction log files in advance of the first portion of storage becoming full.
Strauss teaches in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocating a second portion of storage for the set of database transaction log files in advance of the first portion of storage becoming full. (paragraph 0060, 0317, 0321, 0322, 0329, blocks in a storage subsystem are pre-allocated based on if the number of free blocks in the block pool fall below a threshold or low water mark).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yang’s method of providing collection and management of scalable log files with Strauss ability to perform block allocation for file system objects 
Yang in view of Strauss does not explicitly indicate storing and updating a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files.
Joshi teaches storing and updating a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files. (paragraph 0077, 0261, 0339, 0348, a metadata index file stores indication of metadata associated with transaction log files, the metadata indicating most recent modification information of the transaction log files, the index file interpreted as a tracking file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yang’s method of providing collection and management of scalable log files and Strauss ability to perform block allocation for file system objects in data storage systems based on a threshold with Joshi’s ability to track information about a most recent modification to transaction log files in metadata stored in index files that are dynamically updated. This gives the user the ability to track most recent modification information of log files in index files. The motivation for doing so would be to improve the process of backing up large volumes of data (paragraph 0003).
As per claim 2, Yang teaches monitoring the first portion of storage while the set of log files are being updated comprises periodically determining a size of the available portion of the first portion of storage. (paragraph 0018, 0021, periodic offload of log files for re-allocation)
As per claim 3, Yang teaches monitoring the first portion of storage while the set of database transaction log files are being updated comprises determining a size of the available portion of the first portion of storage in response to receiving a request to perform one or more operations to data stored in the database. (paragraph 0020, size threshold)
As per claim 4, Yang teaches the predetermined size is dependent on a rate of operations being performed to data stored in the database. (paragraph 0033, data collection rates for load balancing)
As per claim 5, Yang, Strauss, and Joshi are taught as per claim 1 above. Joshi additionally teaches storing and updating a second tracking file alternately with updating of the first tracking file, the second tracking file comprising an indicator of a portion of the set of database transaction log files such that the first or second tracking file indicate a most recently updated portion of the set of database transaction log files. (paragraph 0261, 0339, 0348, most recent transaction log file)
As per claim 6, Yang teaches updating the tracking file is performed periodically. (paragraph 0030, periodically scan)
As per claim 7, Yang teaches writing data indicative of one or more operations that have been performed to data stored in the database to the set of database transaction log files comprises generating one or more log records in the set of 
As per claim 8, Yang teaches the indicator of a portion of the set of database transaction log files corresponds to a log record in the set of database transaction log files. (paragraph 0030, 0040, log identifiers)
As per claim 9, Yang teaches updating the indicator of a portion of the set of database transaction log files comprises using a log sequence indicator corresponding to a most recently generated log record as at least part of the indicator of a portion of the set of database transaction log files. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 10, Yang teaches the indicator of a portion of the set of database transaction log files is updated in response to generating a log record. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 11, Yang teaches the indicator of a portion of the set of database transaction log files is updated in response to generating each log record. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 12, Yang teaches updating the indicator of a portion of the set of database transaction log files comprises selecting a log sequence indicator which is higher than the log sequence indicator corresponding to the most recently generated log record to be used as at least part of the indicator of a portion of the set of database transaction log files. (paragraph 0052, 0057, greater than threshold size)
As per claim 13, Yang teaches a size of the second portion of storage is dependent on a rate of operations being performed to data stored in the database. (paragraph 0033, data collection rates for load balancing)
As per claim 14, Yang teaches a size of the second portion of storage is determined in response to receiving a request to perform one or more operations to data stored in the database. (paragraph 0020, size threshold)
As per claim 15, Yang teaches allocating the second portion of storage comprises re-allocating a part of the first portion of storage that has been allocated to a subset of the set of database transaction log files that have been updated. (paragraph 0021, 0024, truncate log)
As per claim 16, Yang teaches the tracking file is a first tracking file having a first indicator of a portion of the set of database transaction log files and the computer-implemented method comprises alternately updating the first tracking file having the first indicator of a portion of the set of database transaction log files and updating a second tracking file having a second indicator of a portion of the set of database transaction log files. (paragraph 0045, 0046, append log entries)
As per claim 17, Yang teaches the computer implemented method comprises updating a plurality of said first and second tracking files. (paragraph 0023, 0045, 0046, reporting entries append log entries)

As per claim 18, Yang teaches A non-transitory computer readable storage medium comprising computer-readable instructions which, when executed by a processor, cause the processor to: (see Abstract)

update a set of database transaction log files by writing a log file having data indicative of one or more operations of a database transaction performed on data stored in a database to the set of database transaction log files; (paragraph 0018, 0030, 0036, a log monitor tracks changes to a log based on database operations and requests)
monitor the first portion of storage while the set of database transaction log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage) 
and allocate a second portion of storage for the set of database transaction log files. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored and new log files with allocated memory are created)
Yang does not explicitly indicate in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second portion of storage for the set of database transaction log files in advance of the first portion of storage becoming full.
Strauss teaches in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second portion of storage for the set of database transaction log files in advance of the first portion of storage becoming full. (paragraph 0060, 0317, 0321, 0322, 0329, blocks in a storage subsystem are pre-allocated based on if the number of free blocks in the block pool fall below a threshold or low water mark).

Yang in view of Strauss does not explicitly indicate store and update a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files.
Joshi teaches store and update a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files. (paragraph 0077, 0261, 0339, 0348, a metadata index file stores indication of metadata associated with transaction log files, the metadata indicating most recent modification information of the transaction log files, the index file interpreted as a tracking file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yang’s method of providing collection and management of scalable log files and Strauss ability to perform block allocation for file system objects in data storage systems based on a threshold with Joshi’s ability to track information about a most recent modification to transaction log files in metadata stored in index files that are dynamically updated. This gives the user the ability to track most recent 

As per claim 19, Yang teaches A database system comprising: (see Abstract)
at least one processor; (Figure 6 reference 601)
and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the database system to: (Figure 6 reference 607)
allocate a first portion of storage for storing database transaction log files; (paragraphs 0016, 0018, 0030, dynamically allocating memory space for log data)
update a set of database transaction log files by writing a log file having data indicative of one or more operations of a database transaction performed on data stored in a database to the set of database transaction log files; (paragraph 0018, 0030, 0036, a log monitor tracks changes to a log based on database operations and requests)
monitor the first portion of storage while the set of database transaction log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage)
and allocate a second portion of storage for the set of database transaction log files. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored and new log files with allocated memory are created)
Yang does not explicitly indicate in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second 
Strauss teaches in response to a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second portion of storage for the set of database transaction log files in advance of the first portion of storage becoming full. (paragraph 0060, 0317, 0321, 0322, 0329, blocks in a storage subsystem are pre-allocated based on if the number of free blocks in the block pool fall below a threshold or low water mark).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yang’s method of providing collection and management of scalable log files with Strauss ability to perform block allocation for file system objects in data storage systems based on a threshold. This gives the user the ability to perform dynamic allocation of memory storage based on free storage blocks in storage space when performing log collection and management. The motivation for doing so would be provide more accessible access to file storage systems across distributed systems (paragraph 0002) 
Yang in view of Strauss does not explicitly indicate store and update a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files.
Joshi teaches store and update a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files. (paragraph 0077, 0261, 0339, 0348, a metadata index file stores indication of metadata associated with transaction log files, 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yang’s method of providing collection and management of scalable log files and Strauss ability to perform block allocation for file system objects in data storage systems based on a threshold with Joshi’s ability to track information about a most recent modification to transaction log files in metadata stored in index files that are dynamically updated. This gives the user the ability to track most recent modification information of log files in index files. The motivation for doing so would be to improve the process of backing up large volumes of data (paragraph 0003).



Response to Arguments
7.	Applicant’s arguments filed on 9/28/2021 with respect to the 35 USC 103 rejection of claims 1-19 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the newly cited prior art of Joshi et al. (US Publication 2020/0192899 A1), that teaches the ability to track information about a most recent modification to transaction log files in metadata stored in index files that are dynamically updated, which is incorporated into the previously cited prior art of Yang that teaches a method of providing collection and management of scalable log files and the previously cited prior art of Strauss that teaches the ability to perform block allocation for file system objects in data storage 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US Publication 2019/0129956 A1)
Baker (US Publication 2019/0065542 A1)
Hoobler (US Patent 10,831,706 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168